Citation Nr: 0712626	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  04-40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for neck and bilateral 
shoulder pain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1977 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran sought treatment on several 
occasions for symptoms involving his neck, and on one 
occasion for symptoms involving his right shoulder during 
service, there is a complete absence of any competent 
objective medical evidence revealing any form of disability 
of either shoulder, and a preponderance of the evidence on 
file is against a finding that MRI findings first made in 
March 2005 of disc bulges at C4-C5 and C5-C6, 18 years after 
service separation, are attributable to any incident, injury 
or disease of active military service.  



CONCLUSION OF LAW

Disabilities of the neck and both shoulders were not incurred 
or aggravated in line of duty in active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in August 2002, 
prior to the issuance of the initial adverse rating decision 
giving rise to this appeal in May 2004.  This notification 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible for submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  Review of 
the VA claims folder shows that all of the veteran's service 
medical and service personnel records have been collected.  
Additionally, there are a significant quantity of private and 
VA examinations.  During the pendency of this appeal, the 
veteran was specifically provided a VA orthopedic examination 
with a claims folder review and questions presented in 
conformance with VCAA at 38 U.S.C.A. § 5103A(d).  The 
evidence and examinations on file are certainly adequate for 
rating purposes.  The veteran availed himself of the 
opportunity of presenting sworn testimony at the RO in 
January 2005, and later before the undersigned in January 
2007.  The veteran does not argue nor does the evidence on 
file suggest that there remains any additional outstanding 
evidence which is relevant to this claim which has not been 
collected for review.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including arthritis, which is shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

Analysis:  The service medical records reveal that in January 
1977, the veteran presented with complaints of neck pain.  
The examination showed the neck to be supple and all testing 
was within normal limits.  There was full range of motion, 
but some tenderness at extremes.  There was no diagnosis, and 
the veteran was provided topical heat, Ecotrin and relief 
from exercise for five days.  

Nearly four years later in December 1980, the veteran 
complained of pain of his neck, stating that he had had this 
for approximately three years after lifting a duffel bag.  He 
reported that with heat and rest, the pain would resolve.  He 
also indicated that there was occasionally a sharp pain 
radiating in the forehead area.  He said that he had not 
lifted anything on this day and was walking when pain 
started.  There was slight tenderness to pressure of 
palpation and with range of motion.  The assessment was a 
possible pinched nerve and he was provided a balm and muscle 
relaxer.  

Twenty-one months later in September 1982, the veteran 
reported neck tenderness at a periodic physical examination.  
He was referred for an orthopedic consultation.  He 
complained that neck pain radiated to his shoulders.  He 
reported a five-year history since a long march carrying a 
back pack in basic training.  It was specifically noted that 
there was no arm or shoulder pain.  The neck had full range 
of motion, with no point tenderness, and no paravertebral 
spasm.  Motor and sensory function was intact.  Cervical 
spine X-rays were noted to be within normal limits.  The 
assessment was mechanical neck pain.  

In October 1984, the veteran complained of hurting his right 
shoulder while playing football the day before.  Range of 
motion was decreased, and pain was localized over the distal 
right clavicle.  The veteran provided a negative history of 
shoulder problems.  X-ray studies indicated that there was no 
fracture evident.  A week later he was seen for follow-up of 
what was identified as a contusion of the right shoulder, and 
was noted to be symptomatically improved.  An X-ray study was 
noted to be negative.  

In December 1986, the veteran was seen with complaints of 
pain at the base of the neck for three days.  He also 
reported a history of neck problems.  He reported no head or 
neck trauma and could touch his chin to chest.  Some spasm 
was noted in the mid-neck and the assessment was muscle 
spasm.  The veteran was separated administratively the 
following year in October 1987.  

Private treatment records from early 1993 through August 1994 
reflect psychiatric counseling and include a discussion of a 
variety of problems the veteran was experiencing during this 
time, but these records contain no complaints with respect to 
the neck or shoulders.  

The veteran filed his initial claim for service-connected 
disability with VA in May 1994, but there was no claim made 
with respect to the neck or shoulders.  

There is a significant quantity of private medical records 
from the mid-1990's through 2000, which reflect care and 
treatment of the veteran for multiple problems, principally 
including lumbar spine injury.  While working at a private 
medical facility in September 1995, he was in an elevator 
which dropped from the first floor to the subbasement, and 
his back was injured.  These records note that he had 
undergone X-ray studies and an MRI which showed no 
abnormalities, and he had been told that his problems were 
muscular in nature.  These records also indicate that the 
veteran filed a workman's compensation claim resulting from 
this work-related injury, and received benefits for some two 
years.  These medical records include numerous physical 
orthopedic examinations for the veteran's low back and other 
problems, and none of these records include any complaint by 
the veteran or findings by medical personnel with respect to 
his neck or shoulders.  The eventual diagnosis from this 
work-related injury was lumbosacral strain.

The veteran filed another claim for VA disability 
compensation in January 1999, and this application did not 
make any reference to neck or shoulder pain attributable to 
incidents of service.  The veteran subsequently filed a claim 
for service connection for lumbar spine disability, but this 
claim was denied by the RO in March 2002, because the 
evidence showed that all low back disability was attributable 
to a post-service employment injury.  However, in developing 
this claim, VA provided the veteran with both general medical 
and orthopedic examinations in March 2000.  Neither of these 
examinations document any complaint by the veteran of any 
problem with his neck or shoulders, and neither examination 
contained any findings in this regard.  There are also on 
file multiple psychiatric examinations conducted in this time 
frame, and although these examinations include discussions of 
physical complaints by the veteran, including low back 
problems, none of these examinations contain any complaints 
by the veteran of neck or shoulder pain.

An August 2000 VA outpatient treatment record of physical 
therapy indicates excellent physical function in all 
orthopedic areas, and includes findings of within normal 
limits for both shoulders.  

In April 2003, 16 years after service separation, the veteran 
filed his initial claim with VA for disability of the neck 
and both shoulders, in which he indicated he had pain, 
swelling and limitation of motion.  He also reported having 
arthritis in these areas.  Private X-ray studies of both 
shoulders conducted two months earlier in February 2004, with 
four views of each shoulder, noted no fractures, dislocations 
or any bone or joint disease.  There was also noted to be no 
degenerative changes or arthritis.  Cervical spine X-ray 
studies were found to reveal normal alignment and curvature 
with no fracture or dislocation identified.  The disc spaces 
were well maintained, the anterior atlantoaxial articulation 
was normal, and the intervertebral foramina was patent.  The 
conclusion was a negative X-ray examination of the cervical 
spine.  

In July 2003 the veteran was provided VA X-ray studies of the 
cervical spine.  These X-rays were interpreted to show the 
prevertebral soft tissues depth to be normal, vertebral 
bodies were intact, intervertebral disc spaces were 
preserved, and alignment of vertebral bodies was normal.  No 
spondylolisthesis was visible on extension or flexion views, 
and the alignment of his spinous process was normal.  The 
impression was a normal cervical spine.  

A January 2004 MRI study of he cervical spine revealed the 
first clinical finding of cervical abnormality, including 
bulging intervertebral discs at C4-C5 and C5-C6, but with no 
evidence of herniated nucleus pulposus (herniated disk) or 
cord compression, or measurable canal stenosis.  The bulging 
discs were described as small.  

In February 2004, the veteran was provided a VA orthopedic 
examination, which included review of the claims folder.  The 
veteran complained of a stiff neck with burning sensation 
which "comes and goes" (quotes in original).  It was mainly 
described as a tightness and he volunteered that neck 
movement did not cause him any problems.  He denied hand 
weakness or dropping things.  Examination did reveal 
tenderness along the lower cervical spine over both trapezius 
muscles.  There was full range of motion in both shoulders, 
and 5/5 strength in all muscle groups tested in both upper 
and lower extremities.  The physician noted prior X-ray 
studies which were interpreted as entirely normal, and also 
the MRI study completed in January 2004 revealing bulging 
intervertebral discs at C4-C5 and C5-C6 without evidence of 
herniated nucleus pulposus, cord compression or measurable 
canal stenosis.  Further cervical X-ray studies in February 
2004 were again negative.  Bilateral shoulder X-rays were 
negative for fractures, dislocations or any degenerative 
changes.  There were metallic foreign bodies in the soft 
tissue of the right arm secondary to a post-service gunshot 
wound.  The impression from examination was right shoulder 
pain without documented evidence of arthritis, dislocation or 
limitation of motion.  Also included was cervical spine pain 
without documented arthritis or limitation of motion.  There 
were bulging discs at C4-C5 and C5-C6 without herniation or 
focal canal stenosis.  After conducting this examination and 
subsequently reviewing the claims folder, this VA orthopedic 
doctor stated that there was little if any documented 
residual from the veteran's injuries reported during service.  

In March 2005, the veteran was seen for consultation by a VA 
nurse practitioner and his previous MRI was discussed.  It 
was noted in this general purpose consultation that the 
veteran's cervical neck pain had been present since a 
service-related injury years ago.  There is no indication in 
this outpatient treatment record that the nurse practitioner 
had access to or reviewed the veteran's extensive claims 
folder or any service medical records.  

The veteran provided testimony at hearings at the RO in 
January 2005 and before the undersigned in January 2007.  In 
each hearing, he provided his description of incidents which 
occurred during service which he believed resulted in 
disability of his neck and both shoulders.  He said he had 
chronic neck and shoulder pain following carrying a heavy 
duffel bag at the time of enlistment and training exercises.  
He said he currently had stiffness of his neck and shoulders 
with arthritis, and that an MRI found that his discs were 
deteriorating and lying on a nerve and that he might have to 
have an operation.  

The Board finds that a clear preponderance of the evidence of 
record is against the veteran's claims for disability of both 
his neck (cervical spine) and shoulders.  Although the 
service medical records show that the veteran complained of 
having a stiff neck on several occasions during service, 
there was never a complaint or any objective evidence 
demonstrating any particular acute injury or trauma at any 
time during service.  X-ray studies during service were 
negative and the neck demonstrated full range of motion.  The 
only finding during service was of a chronic muscle spasm, 
but there is no diagnosis of chronic muscle spasm at any time 
after service in 1986.  

Although the veteran argues that he has had chronic neck pain 
which began in service and has been chronic ever since that 
time, there is a considerable quantity of medical evidence on 
file, including many general medical examinations and 
orthopedic examinations from the early 1990's through the 
early 2000's, and this medical documentation does not contain 
any complaints by the veteran or clinical findings 
documenting chronic neck pain or pathology of the neck.  

There was certainly no arthritis of the neck found at any 
time or within one year after service separation.  Indeed, 
all X-ray studies on file up until the present time fail to 
reveal any arthritis of the cervical spine, and conclude that 
the cervical spine is normal.  Of course, it is understood 
that MRI studies are capable of identifying pathology not 
found by simple X-rays, and in July 2003, small disc bulges 
at C4-C5 and C5-C6 were identified for the first time, 17 
years after the veteran was separated from service.  However, 
both X-rays studies and the MRI study concur in identifying 
no pathology indicative of acute injury or trauma, and in 
finding normal vertebral body heights, normal alignment and 
no spondylolisthesis.  

Finally, the only competent clinical opinion on file from a 
VA orthopedic doctor who examined the veteran and reviewed 
his extensive claims folder resulted in an opinion that no 
current finding with respect to the veteran's cervical spine 
appeared related to any incident or injury of military 
service.  The veteran and representative have argued that an 
alternative opinion was provided by a VA nurse practitioner 
in March 2005, but that record does nothing more than 
document the veteran's own report of having cervical neck 
pain present "since a service-related injury years ago."  
Again, there is no particular injury to the cervical spine 
documented in the service medical records or reported by the 
veteran other than having to carry a heavy duffel bag on one 
occasion and participating in basic training.  Recitation of 
a patient's complaints in a clinical record does not 
constitute an independent medical opinion.  There is 
certainly no indication in this single treatment record that 
the VA nurse practitioner had access to or reviewed the 
veteran's claims folder and that he arrived at a clinical 
opinion based upon such review and current examination, which 
is the case for the VA orthopedic examination performed 
earlier in February 2004.  The veteran submitted no clinical 
opinion or evidence supporting his claim. 

In short, although the veteran complained of neck symptoms on 
several occasions during service, there were no findings of 
any underlying pathology at any time nor was any chronic 
disability of the neck identified, and there are many years 
of post-service medical records which fail to include any 
complaint, finding, or diagnosis of any form of chronic neck 
problem following service separation.  There is simply no 
objective medical basis to conclude that two small disc 
bulges without herniation, cord compression or canal stenosis 
resulted from any incident, injury or disease of active 
military service from which the veteran separated 17 years 
earlier.  

With respect to the veteran's shoulders, the service medical 
records do document an acute trauma from playing football in 
October 1984.  X-ray studies were normal and the only 
assessment from treatment during service was a contusion.  
Again, there are many years of medical treatment records 
following service separation which are entirely silent for 
any complaints or findings with respect to the veteran's 
shoulders.  Private X-ray studies with four views each of the 
veteran's shoulders in February 2004 were negative for 
fractures, dislocations or arthritis and were essentially 
normal.  VA examination of the veteran's shoulders the same 
month are also entirely negative for any findings of 
pathology for either shoulder.  In the absence of any 
identifiable disability of either shoulder at any time, an 
award of service connection is not warranted.  


ORDER

Entitlement to service connection for neck and bilateral 
shoulder pain with arthritis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


